Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Status of Claims
3.	This Office Action is issued in response to the Amendment filed on 06/05/2020.
Claims 1-3, 5-10, 12-17, and 19-23 are pending in this Office Action.
Claims 1, 2, 5-9, 12-16, 19, and 20 are amended.
Claims 4, 11, and 18 are cancelled.
Claims 21-23 are new.

Response to Arguments
4.	Applicant's arguments with respect to 35 U.S.C. § 103 have been considered but are moot in view of the new ground(s) of rejection.  See rejections below.

Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	

6.	Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jayanti Venkata et al. (US 2016/0087854), hereinafter “Jayanti Venkata.
	Regarding claim 1, Jayanti Venkata discloses a method implemented by a server, comprising: 
determining a first configuration setting for a computing device accessible via a network that communicatively couples the server and the computing device (Fig. 1 with associated text: endpoint devices 108-1-N and servers 122.  Paragraphs [0061-66]: managing settings of enrolled devices);
transmitting, via the network, the first configuration setting to the computing device (paragraph [0065]: settings are communicated to devices); 
maintaining a reference to the first configuration setting on the server (paragraph [0065]: “Information about settings may be stored in settings data store 168 of data stores 160. Some settings may correspond to information received from remote devices 108. Settings (e.g., device settings and installation settings) for some remote devices 108 may be verified for enrollment and checked for compliance by enrolled remote devices 108.”  Paragraph [0078]: “Device manager 240 may monitor and determine remote devices affected by a change event by checking information about remote devices in device registry 162”); receiving, via the network, an acknowledgment from the computing device that the first configuration setting has been implemented thereby (paragraph [0065]: “Settings (e.g., device settings and installation settings) for some remote devices 108 may be verified for enrollment and checked for compliance by enrolled remote devices 108.” Paragraph [0114]: “a computing node may receive communications from an endpoint device when the endpoint device has completed operations for an action process. Operations for an action process may be completed when the endpoint devices have been notified about a change event and have performed actions to adjust access for the change event. For example, computing node 222-1 may receive, from endpoint device 314 of set of devices 306, an acknowledgement 332 indicating that action process 1 has been completed for endpoint device 314. For example, computing node 222-2 may receive, from endpoint device 316 and endpoint device 318 of set of devices 308, an acknowledgement 334 and an acknowledgement 336, respectively, indicating that action process 1 has been completed for endpoint devices 316, 318.”  Paragraph [0078]: device registry 162 keeps enrolled device record”); 
designating the computing device as being in compliance with a compliance rule responsive to receiving the acknowledgment (paragraphs [0065-66]: compliance status of devices are verified and stored); 
determining that the compliance rule has been changed (paragraph [0020] and [0068]: identifying a change event including a change in compliance policy); 
determining, based on the reference to the first configuration setting and the changed compliance rule, that the computing device does not remain in compliance (paragraph [0078]: “Device manager 240 may manage enrollment and compliance for remote devices accessing an enterprise system. Device manager 240 may monitor and determine remote devices affected by a change event by checking information about remote devices in device registry 162. In some embodiments, device manager 240 may determine whether a remote device is affected by a change event based on enrollment of the remote device to access an enterprise system.”); and 
responsive to determining that the computing device does not remain in compliance: designating the computing device as not in compliance with the changed compliance rule (paragraph [0066]: relation of compliance with policy.  Paragraph [0078]: keep track of device status with a change event); and 
transmitting, via the network, a second configuration setting to the computing device that, when implemented by the computing devices, causes the computing device to be in compliance with the changed compliance rule (paragraphs [0113-114] and [0148]).
	Jayanti Venkata discloses the above steps in in different embodiments.  However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of these embodiments in different ways and the motivation is to improve communication of change events related to accessing an enterprise system of remote devices as taught by Jayanti Venkata (paragraphs [0002], [0007-8]).
Regarding claim 7, Jayanti Venkata discloses the method of claim 1, wherein said determining the first configuration setting for the computing device comprises: receiving a notification from the computing device, the notification indicating that a particular user has logged into the computing device; and determining a configuration setting associated with the particular user and the computing device (paragraphs [0062, 63, and 65]: managing settings for particular user-device pair).
	Claims 8 and 14 claim similar subject matters to claims 1 and 7 respectively; therefore, claims 8 and 14 are rejected at least for the same reasons as claims 1 and 7 respectively.
	Claims 15 claims similar subject matters to claim 1; therefore, claim 15 is rejected at least for the same reasons as claims 1.

7.	Claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jayanti Venkata et al. (US 2016/0087854), hereinafter “Jayanti Venkata and in view of Malik et al. (US 20130007245), hereinafter “Malik”.
	Regarding claim 2, Jayanti Venkata discloses the method of claim 1, further comprising: responsive to determining that the computing device does not remain in compliance, [preventing] the computing device from accessing a resource accessible via the network (paragraphs [0065-66]: relations of access with compliance and policies).  Jayanti Venkata does not explicitly disclose preventing the computing device from accessing a resource accessible via the network responsive to determining that the computing device does not remain in compliance.
	However, preventing out-of-compliant device from accessing an enterprise resource is known in the art and Malik’s teaching is an example (paragraphs [0030-31]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jayanti Venkata’s teaching of accessing resources of an enterprise system of remote devices with Malik’s teaching of preventing out-of-compliant device from accessing an enterprise resource.  The motivation to do so would be to protect the enterprise from unsafe devices.
Regarding claim 3, Jayanti Venkata and Malik disclose the method of claim 2, wherein the resource comprises at least one of: an email server accessible via the network; a data repository accessible via the network; or an application server accessible via the network (Jayanti Venkata, paragraph [0040]: managing access to resources of an enterprise.  Paragraph [0047]: “Examples of resources may include an application, a service, data, or a combination thereof, any of which may be hosted by a third party provider and provided to remote devices by enterprise computer system 150.”  It is well known to one of ordinary skill in the art that enterprise resources include email, data repository and applications.  Malik, paragraph [0034]: corporate resources include e-mail service).
	Regarding claim 5, Jayanti Venkata and Malik disclose the method of claim 2, further comprising: receiving at least one of: an indication from the computing device that a third configuration setting of the computing device has changed (Malik, paragraphs [0009], [0011], [0049] and [0063]: monitoring and detecting changed attributes.  Table 5: attributes of device include device configuration settings); or an indication that a user has logged into the computing device.
	Regarding claim 6, Jayanti Venkata discloses the method of claim 1.  Jayanti Venkata does not explicitly disclose but Malik discloses wherein the first configuration setting specifies at least one of: an encryption setting to be implemented by the computing device (Fig. 10 with associated text: enforce encryption support); a security setting to be implemented by the computing device; or a minimum version of at least one of an application or an operating system required to be installed on the computing device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jayanti Venkata’s teaching of 
Regarding claim 21, Jayanti Venkata discloses the method of claim 1, further comprising: receiving an acknowledgement from the computing device, the acknowledgment indicating that the computing device has implemented the second configurating setting (paragraph [0114]: receiving acknowledgement from device of performing actions to adjust access for the change event).
Venkata does not explicitly disclose responsive to receiving the acknowledgement, designating the computing device as being in compliance with the changed compliance rule.  However, updating device compliance status is known in the art and Malik’s teaching is an example (paragraphs [0010] and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jayanti Venkata’s teaching of accessing resources of an enterprise system of remote devices with Malik’s teaching of updating device compliance status because the result would have been predictable and resulted in allowing compliant device to have access to enterprise resource.
Claims 9, 10, 12, 13 and 22 claim similar subject matters to claims 2, 3, 5, 6 and 21 respectively; therefore, claims 9, 10, 12, 13 and 22 are rejected at least for the same reasons as claims 2, 3, 5, 6 and 21 respectively.
Claims 16, 17, 19, 20 and 23 claim similar subject matters to claims 2, 3, 5, 6 and 21 respectively; therefore, claims 16, 17, 19, 20 and 23 are rejected at least for the same reasons as claims 2, 3, 5, 6 and 21 respectively.

Conclusion	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on M-Th 9:00 am- 2:00 pm and alt Fri 9 am- 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T. LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495